Citation Nr: 0735333	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-00 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for dermatitis, claimed as 
a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California. 

The Board notes that the veteran's representative, by 
statement to the Board dated October 2007, has contended, 
essentially, that the veteran's dermatitis is secondary to 
the veteran's service-connected disabilities (including the 
veteran's diabetes mellitus and post-traumatic stress 
disorder) or the drugs that the veteran is using for both of 
these.  As the RO has not had the opportunity to adjudicate 
the veteran's claim based on a secondary connection to his 
service-connected disability, the Board will refer this issue 
to the RO for its consideration in the first instance.


FINDINGS OF FACT

1.  The veteran's skin conditions, to include claimed 
chloracne or dermatitis, did not begin in service.

2.  The veteran's skin conditions, to include claimed 
chloracne or dermatitis, did not become manifest to a degree 
of 10 percent or more within one year after service.  

3.  The veteran's current skin conditions, to include 
chloracne or dermatitis, are not directly related to the 
veteran's service.


CONCLUSION OF LAW

The veteran's skin conditions, to include claimed chloracne 
or dermatitis, were not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has a skin condition as a result 
of his service and exposure to Agent Orange. 

VA law and regulations provide that service connection may be 
granted for disability resulting from a disease contracted or 
an injury sustained while on active duty in the military.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
certain disorders, including chloracne or acneform disease 
consistent with chloracne, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 
3.309.

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In veterans who served in Vietnam, certain diseases are 
presumed to have been incurred in or aggravated by service 
due to herbicide exposure if they have manifested to a 
compensable degree at any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), (iii).  The veteran is 
shown to have service in the Republic of Vietnam such that he 
is presumed to have been exposed to Agent Orange.  See 38 
C.F.R. § 3.307(a)(6)(iii).

Chloracne or other acneform disease consistent with chloracne 
is listed in 38 C.F.R. § 3.309(e).  Most of the diseases 
listed in § 3.309(e) , such as diabetes mellitus, are 
presumed connected to service if they become manifest to a 
degree of 10 percent or at any time after service.  However, 
certain diseases, including chloracne or other acneform 
disease, must become manifest to a degree of 10 percent or 
more within one year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the veteran's service medical records (SMRs) 
show that the veteran had various sores in his genital area.  
Although the year is illegible on one of the entries in the 
veteran's SMR, it appears that these sores occurred between 
June and August 1967.  However, on the veteran's exit 
examination, dated March 1968, the veteran reported that he 
did not have, nor had he ever had, a skin disease or boils.  
The veteran reported that his health was "good."  The 
examination report did not report any health problems of 
significance to this appeal.  

Private medical reports dated in March 2001 show that the 
veteran received treatment for a rash on the face, an anal 
fistulo, and rosacea.  

VA medical records dated from 2003 to 2006 indicate that the 
veteran has repeated rashes, including rosacea, an itchy 
scalp, pustules on his scalp, and pimple-like bumps on his 
trunk and that he received treatment.  The diagnoses include 
dermatitis, folliculitis with occasional flares, and rosacea.  

After carefully reviewing the evidence of record, the Board 
notes that service connection is not warranted on a direct 
basis or a presumptive basis.  Regarding presumptive service 
connection, although the record shows that the veteran was 
exposed to herbicides during service, there is no evidence 
that the veteran's skin condition was diagnosed as chloracne 
or any other acneform disease consistent with chloracne, and 
that it became manifest to a degree of ten percent or more 
within one year of service.  In fact, the earliest evidence 
of treatment for a skin condition is in 2001, over thirty 
years after separation from service.  Service connection on a 
presumptive basis must therefore be denied.

In addition, service connection on a direct incurrence basis 
is not warranted.  See 38 U.S.C.A. § 1113(b) (nothing in laws 
relating to presumptive service connection "shall be 
construed to prevent the granting of service connection for 
any disease or disorder otherwise shown by sound judgment to 
have been incurred in or aggravated by . . . service");  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis).

The competent and credible evidence fails to show that the 
veteran's skin disorder had its onset in service or is in any 
way related to service.  As noted above, the veteran's 
service medical reports do not show a diagnosis of a chronic 
skin disorder.  On discharge examination, clinical 
examination was normal.  Therefore, the Board finds that a 
chronic skin condition did not become manifest during 
service.  See 38 C.F.R. § 3.303.  In addition to the 
foregoing, the post service evidence of record does not show 
that the veteran has a skin condition that can plausibly be 
linked to active service.  The earliest evidence of treatment 
for skin symptoms is dated in 2001.  This is over thirty 
years after separation from service, and this period without 
treatment is evidence that the veteran's current skin 
conditions are not related to service and that there has not 
been a continuity of symptomatology since service.  A 
prolonged period without treatment or complaint is a factor 
that weighs against the veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  More importantly, in 
spite of the veteran's assertions which attribute his 
disorders to service, the Court has interpreted negative 
evidence to mean that "which tends to disprove the existence 
of an alleged fact."  That is, the absence of evidence in 
support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 
2002).  In this case, the absence of a chronic skin disorder 
being diagnosed in service, the absence of treatment for more 
than 30 years post service, and the absence of any competent, 
credible evidence etiologically relating the veteran's 
disorder to service, are highly probative factors that weigh 
against the claim.  Accordingly, service connection is not 
warranted on a direct basis either.  

The Board is cognizant of the veteran's appellate assertions 
and does not doubt the sincerity of his belief that his skin 
disorders are related to service, including as a result of 
his exposure to Agent Orange.  However, as he has not been 
shown to be a medical expert, he is not qualified to express 
an opinion regarding any medical causation.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Based on the foregoing, the Board finds that the claim must 
be denied on both a direct and presumptive basis, a 
preponderance of the evidence weighs against the veteran's 
claim, and there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in March 2003, prior to the initial 
adjudication of the claim.  The VCAA letter notified the 
veteran that VA would try to assist him in obtaining medical 
records, employment records, or records from federal 
agencies.  The letter informed the veteran that he should 
tell VA "about any additional information or evidence that 
[the veteran wants the RO] to try and get..."  A June 2005 
letter asked the veteran to submit additional information to 
prove that his lower back condition was incurred in or 
aggravated by service.  The Board finds that VA has satisfied 
the four elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  It appears that the veteran has not 
been sent the notice required by Dingess.  Regardless, as no 
disability rating is being assigned to the issue on appeal, 
any question as to disability rating and effective date is 
moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
However, merely filing a claim for benefits and showing a 
current illness does not trigger these duties.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence that the claimed 
disability began during service or within an applicable 
presumptive period, and evidence of an association between 
the claimed disability and that event, illness or injury in 
service.  38 U.S.C.A. § 5103A;  McLendon v. Nicholson, 20 
Vet. App. 79, 80 (2006).  However, the Board also notes that 
§ 5103A only requires a VA examination when the record "does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim."  As the record in this case 
does contain sufficient medical evidence, the Board finds 
that a VA examination is not required.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to service connection for dermatitis, claimed as 
a skin condition, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


